In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: January 20, 2016

* * * * * * * * * * * * * *                  *     UNPUBLISHED
LISA A. BRAY,                                *
                                             *     No. 10-207V
               Petitioner,                   *
                                             *
v.                                           *     Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *     Joint Stipulation on Damages;
AND HUMAN SERVICES,                          *     Influenza (“flu”) Vaccine; Hepatitis
                                             *     B Vaccine; Guillain-Barré Syndrome
               Respondent.                   *     (“GBS”).
                                             *
* * * * * * * * * * * * * * *
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Jennifer Leigh Reynaud, United States Department of Justice, Washington, DC, for respondent.

                                           DECISION1

       On April 7, 2010, Lisa Bray (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2012). The undersigned
determined that petitioner received an influenza vaccination on December 2, 2008. See Ruling
Regarding Findings of Fact dated September 16, 2014, (ECF No. 74). Petitioner also received a
Hepatitis B vaccination on February 10, 2009. See Petition at ¶ 5. Petitioner alleges that she
developed Guillain-Barré Syndrome (“GBS”) as a result of receiving the influenza and/or
Hepatitis B vaccines. See id. at ¶¶ 7, 10.


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       On January 20, 2016, the parties filed a stipulation in which they stated that a decision
should be entered awarding compensation.

        Respondent denies that the influenza and/or the Hepatitis B vaccines caused petitioner’s
alleged GBS and/or any other injury. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

        A lump sum in the amount of $305,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a). Stipulation dated January 20, 2016, (ECF No. 96) at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.